Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 1 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 2 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 3 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 4 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 5 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 6 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 7 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 8 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 9 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 10 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 11 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 12 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 13 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 14 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 15 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 16 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 17 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 18 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 19 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 20 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 21 of 36
FILED: NEW YORK COUNTY CLERK 12/16/2020 11:17 AM                                                 INDEX NO. 159549/2020
NYSCEF DOC. NO. 2Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 22 of 36
                                                                      RECEIVED  NYSCEF: 12/16/2020




          WM 20-515 JO
          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ---------------------------------------------------------------------X
          ROSANNA ANTOLINO GAMBINO and                                             Index No.: 159549/2020
          ANTHONY GAMBINO,

                                                     Plaintiffs,

                           -against-                                               VERIFIED ANSWER

          FBG WALL LLC, WALMART, INC., RD
          MANAGEMENT LLC, HARRIMAN COMMONS, LLC,
          D & D GENERAL CONTRACTING & PROPERTY
          MAINTENANCE INC., “JOHN DOE”, as described in
          the complaint,

                                                      Defendants.
          ---------------------------------------------------------------------X

                           The defendant, WAL-MART STORES EAST, LP i/s/h/a WALMART, INC., by its

          attorneys, BRODY, O’CONNOR & O’CONNOR, ESQS., answering the Verified Complaint herein

          states upon information and belief:

                                        AS TO THE FIRST CAUSE OF ACTION

                           FIRST: Defendant denies having knowledge or information sufficient to form a belief

          as to the allegations set forth in paragraphs marked “1”, and “2”, and each and every part thereof.

                           SECOND: Defendant denies the allegations set forth in paragraph marked “3”, except

          admits that WAL-MART STORES EAST, LP is a foreign limited partnership registered to do and

          doing business in the State of New York, leaving all other questions to the Court.

                           THIRD: Defendant denies having knowledge or information sufficient to form a belief

          as to the allegations set forth in paragraphs marked “4”, “5”, “6”, “7”, “8”, and “9”, and each and

          every part thereof.




                                                              1 of 7
FILED: NEW YORK COUNTY CLERK 12/16/2020 11:17 AM                                                      INDEX NO. 159549/2020
NYSCEF DOC. NO. 2Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 23 of 36
                                                                      RECEIVED  NYSCEF: 12/16/2020




                          FOURTH: Defendant denies the allegations set forth in paragraph marked “10”,

          except admits that WAL-MART STORES EAST, LP is a sublessee of that portion of the premises

          comprising the Wal-Mart store in Monroe, New York and is the operator of that Wal-Mart store,

          leaving all questions of fact to the trier of fact and all questions of law to the Court.

                          FIFTH: Defendant denies having knowledge or information sufficient to form a belief

          as to the allegations set forth in paragraphs marked “11”, “12”, “13”, “14”, “15”, and “16”, and each

          and every part thereof.

                          SIXTH: Defendant denies the allegations set forth in paragraphs marked “17”, and

          “18”, and respectfully refers all questions of law to the trial Court.

                          SEVENTH: Defendant denies having knowledge or information sufficient to form

          a belief as to the allegations set forth in paragraphs marked “19”, “20”, “21”, “22”, “23”, “24”, “25”,

          “26”, and “27”, and each and every part thereof.

                          EIGHTH: Defendant denies the allegations set forth in paragraph marked “28”, and

          respectfully refers all questions of law to the trial Court.

                          NINTH: Defendant denies having knowledge or information sufficient to form a belief

          as to the allegations set forth in paragraphs marked “29”, “30”, “31”, “32”, “33”, and “34”, and each

          and every part thereof.

                          TENTH: Defendant denies the allegations set forth in paragraphs marked “35”, and

          “36”, and each and every part thereof.

                          ELEVENTH: Defendant denies having knowledge or information sufficient to form

          a belief as to the allegations set forth in paragraphs marked “37”, “38”, “39”, “40”, “41”, “42”, “43”,

          “44”, and “45”, and each and every part thereof.




                                                          2 of 7
FILED: NEW YORK COUNTY CLERK 12/16/2020 11:17 AM                                                 INDEX NO. 159549/2020
NYSCEF DOC. NO. 2Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 24 of 36
                                                                      RECEIVED  NYSCEF: 12/16/2020




                          TWELFTH: Defendant denies the allegations set forth in paragraph marked “46”, and

          each and every part thereof.

                          THIRTEENTH: Defendant denies having knowledge or information sufficient to form

          a belief as to the allegations set forth in paragraphs marked “47”, “48”, “49”, and “50”, and each and

          every part thereof.

                          FOURTEENTH: Defendant denies the allegations set forth in paragraph marked

          “51”, and each and every part thereof.

                          FIFTEENTH: Defendant denies the allegations set forth in paragraph marked “52”,

          and respectfully refers all questions of law to the trial Court.

                          SIXTEENTH: Defendant denies the allegations set forth in missing paragraphs

          marked “53”, “54”, “55”, “56”, “57”, “58”, “59”, “60”, and “61”, and each and every part thereof.

                                    AS TO THE SECOND CAUSE OF ACTION

                          SEVENTEENTH: Defendant repeats and reiterates each and every denial in answer

          to paragraphs numbered “1” through “61”, of the Complaint as if more particularly hereinafter set

          forth in answer to paragraph numbered “62”, and each and every part thereof.

                          EIGHTEENTH: Defendant denies having knowledge or information sufficient to

          form a belief as to the allegations set forth in paragraphs marked “63”, and “64”, and each and every

          part thereof.

                                AS AND FOR A FIRST AFFIRMATIVE DEFENSE

                          NINETEENTH: The plaintiff was guilty of culpable conduct, including contributory

          negligence and/or assumption of risk, and should an award be made to plaintiff, same should be

          diminished in the proportion which the culpable conduct and/or contributory negligence and/or

          assumption of risk attributable to the plaintiff bears to the culpable conduct and/or negligence which




                                                          3 of 7
FILED: NEW YORK COUNTY CLERK 12/16/2020 11:17 AM                                                 INDEX NO. 159549/2020
NYSCEF DOC. NO. 2Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 25 of 36
                                                                      RECEIVED  NYSCEF: 12/16/2020




          caused the damages.

                              AS AND FOR A SECOND AFFIRMATIVE DEFENSE

                         TWENTIETH: In the event that plaintiff recovers judgment against this answering

          defendant and it is determined that plaintiff’s damages were caused in whole or in part by two or

          more joint tortfeasors, then defendant’s liability herein for non-economic loss may not exceed its

          equitable share of said damages in accordance with its relative culpability, as provided by Section

          1601 of the CPLR.

                               AS AND FOR A THIRD AFFIRMATIVE DEFENSE

                         TWENTY-FIRST: Plaintiff’s recovery, if any, shall be reduced by the amount of any

          collateral payments received, in accordance with CPLR Section 4545.

                         AS A CROSS COMPLAINT AGAINST CO-DEFENDANT, D &
                         D G ENERAL CO N T R A C T I N G & PRO PERTY
                         MAINTENANCE INC., DEFENDANT, WAL-MART STORES
                         EAST, LP, ALLEGES:

                         If the plaintiff was caused to sustain injuries and damages at the time and place and

          in the manner alleged in the Complaint through any carelessness, recklessness and negligence other

          than the plaintiff's own carelessness, reckless and negligence, said injuries and damages were caused

          by reason of the carelessness, recklessness and negligence and/or affirmative acts of omission or

          commission and/or breach of contract and/or breach of lease by each party against whom this Cross-

          Complaint is pleaded and the agents, servants and/or employees of each such party, and if any

          judgment is recovered herein by the plaintiff against the defendant(s) asserting this Cross-Complaint,

          the said defendant(s) will be damaged thereby and each party against whom this Cross-Complaint is

          pleaded is or will be responsible therefor.




                                                         4 of 7
FILED: NEW YORK COUNTY CLERK 12/16/2020 11:17 AM                                                 INDEX NO. 159549/2020
NYSCEF DOC. NO. 2Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 26 of 36
                                                                      RECEIVED  NYSCEF: 12/16/2020




                          By reason of the foregoing and by reason of indemnification and/or hold harmless

          agreements by and between the cross-complaining defendant(s) and each party against whom this

          Cross-Complaint is pleaded, each party against whom this Cross-Complaint is pleaded will be liable

          to and bound to indemnify the defendant(s) asserting the same in the event of a recovery herein by

          the plaintiff against the defendant(s) asserting this Cross-Complaint and bound to pay to the

          defendant(s) asserting this Cross-Complaint and all attorneys' fees, costs of investigation and

          disbursement.

                          Alternatively and by reason of the foregoing, each party against whom this Cross-

          Complaint is pleaded, on the basis of apportionment of responsibility for the alleged occurrence, will

          be liable to contribute to the verdict or judgment recovered against the said defendant(s) asserting

          this Cross-Complaint.

                          WHEREFORE, defendant, WAL-MART STORES EAST, LP i/s/h/a WALMART,

          INC., requests judgment dismissing the Complaint herein, together with costs and disbursements of

          this action.

          Dated: Northport, New York
                 December 14, 2020

                                                         Yours, etc.

                                                         BRODY, O’CONNOR & O’CONNOR, ESQS.
                                                         Attorneys for Defendant
                                                         WAL-MART STORES EAST, LP i/s/h/a
                                                         WALMART, INC.


                                                         By:    s/
                                                                PATRICIA A. O’CONNOR
                                                                7 Bayview Avenue
                                                                Northport, New York 11768
                                                                (631) 261-7778
                                                                File No.: WM 20-515 JO




                                                         5 of 7
FILED: NEW YORK COUNTY CLERK 12/16/2020 11:17 AM                             INDEX NO. 159549/2020
NYSCEF DOC. NO. 2Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 27 of 36
                                                                      RECEIVED  NYSCEF: 12/16/2020




          TO:   LAW OFFICES ROSEMARIE ARNOLD
                Attorneys for Plaintiffs
                1386 Palisade Avenue
                Fort Lee, New Jersey 07024
                (201) 461-1111




                                              6 of 7
FILED: NEW YORK COUNTY CLERK 12/16/2020 11:17 AM                                                    INDEX NO. 159549/2020
NYSCEF DOC. NO. 2Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 28 of 36
                                                                      RECEIVED  NYSCEF: 12/16/2020




                                          AFFIRMATION BY ATTORNEY


                          The undersigned, an attorney admitted to practice in the Courts of the State of New

          York, shows:

                          That affirmant is the attorney for the defendant in the within action; that affirmant has

          read the foregoing Verified Answer and knows the contents thereof; that the same is true to the

          affirmant’s knowledge, except as to the matters therein stated to be alleged on information and belief;

          and that as to those matters, affirmant believes it to be true.

                          Affirmant further says that the reason this Verification is made by deponent and not

          by the defendant is that defendant is a foreign limited partnership.

                          The grounds of belief as to all matters not stated upon deponent’s knowledge are

          documents, correspondence and records maintained in your deponent’s files and conversations and

          conferences had with the defendant.

                          The undersigned affirms that the foregoing statements are true under the penalties of

          perjury.

          Dated: Northport, New York
                 December 14, 2020

                                                          _____________________________________________
                                                          PATRICIA A. O’CONNOR




                                                          7 of 7
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 29 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 30 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 31 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 32 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 33 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 34 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 35 of 36
Case 1:21-cv-05404-LJL Document 1-1 Filed 06/18/21 Page 36 of 36
